Citation Nr: 1740682	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  12-16 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral tinnitus.

2.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen claims for service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as due to herbicide exposure.

4.  Entitlement to service connection for bilateral tinnitus.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to August 1970, to include  service in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2011 rating decision in which the RO declined  to reopen previously denied claims for service connection for bilateral hearing loss, bilateral tinnitus, and peripheral neuropathy of the bilateral upper and lower extremities.  In June 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2012.

In November 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the claims file.

As noted, the RO declined  to reopen the previously denied claims.  However, regardless of the RO's actions, the Board has a legal duty under 38 C.F.R. §5108 and 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a previously denied claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate each claim on a de novo basis.  See, e.g., Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable decision on the requests to reopen-the Board has characterized the appeal as now encompassing all the matters set forth on title page.  


The Board's decisions reopening the claims for service connection for bilateral hearing loss, bilateral tinnitus, and peripheral neuropathy of the bilateral upper and lower extremities; as well as the decision addressing the  reopened claim for service connection for bilateral tinnitus, are set forth below.  The reopened claims for service connection for bilateral hearing loss and peripheral neuropathy of the bilateral upper and lower extremities, on the merits, are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each  matter herein decided have been accomplished.

2.  In a February 2009 decision, the Board denied service connection for bilateral hearing loss.  

3.  Since the February 2009 denial, evidence has been associated with the claims file that is not duplicative or cumulative of evidence previously of record, and that relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

4.  In a February 2009 decision, the Board denied service connection for bilateral tinnitus.  

5.  Since the Board's February 2009 denial, evidence has been associated with the claims file that is not duplicative or cumulative of evidence previously of record, and that relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

6.  In a February 2009 decision, the Board denied service connection for peripheral neuropathy of the bilateral upper and lower extremities. 

7.  Since the February 2009 denial, evidence has been associated with the claims file that is not duplicative or cumulative of evidence previously of record, and that relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

8.  There are competent, credible and probative lay assertions of the Veteran's in-service noise exposure that are consistent with the circumstances of his service; as well as that he began to experience symptoms of tinnitus after such in-service noise exposure that have been recurrent to the present.


CONCLUSIONS OF LAW

1.  The February 2009 decision in which the Board denied service connection for bilateral hearing loss is final.  38 U.S.C.A. §§ 7104, 7266 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2016).
 
2.  As additional evidence received since the Board's February 2009 denial is new and material, the criteria for reopening the claim for service connection for bilateral hearing loss are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The February 2009  decision in which the Board denied service connection for bilateral tinnitus is final.  38 U.S.C.A. §§ 7104, 7266 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2016).
 
4.  As additional evidence received since the Board's February 2009 denial is new and material, the criteria for reopening the claim for service connection for bilateral tinnitus are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

5.  The February 2009  decision in which the Board denied service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as due y to herbicide exposure, is final.  38 U.S.C.A. §§ 7104, 7266 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2016).

6.  As additional evidence received since the Board's February 2009 denial is new and material, the criteria for reopening the claim for service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as due to herbicide exposure, are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

7.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the Veteran's request to reopen the claims for service connection for bilateral hearing loss, bilateral tinnitus, and peripheral neuropathy of the bilateral upper and lower extremities; and the favorable disposition of the Veteran's claim for service connection for bilateral tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate these matters have been accomplished.

I. Claims to Reopen

Under the legal authority in effect at the time of the prior denial and currently, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

The Veteran's claims for service connection for hearing loss,  tinnitus, and peripheral neuropathy of the bilateral upper and lower extremities were initially denied in a February 2009 Board decision on the basis of no nexus to service.  The evidence of record at the time of the decision consisted of the Veteran's service treatment records (STRs) (which are silent as to any complaints, findings, or diagnoses pertinent to hearing loss, tinnitus, or peripheral neuropathy affecting  any extremity ); post-service treatment records (which document right ear hearing loss, bilateral tinnitus, and diagnoses of peripheral neuropathy of the upper and lower extremities); and a January 2006 VA audiology examination report reflecting testing results establishing o left ear hearing loss, and  documenting right ear hearing loss with no nexus to service shown.. 

The February 2009 Board determinations were final when rendered.  See 38 U.S.C.A. §§ 7104, 7266 (West 2014); 38 C.F.R. §§ 3.156 (b), 20.1100 (2016).  Furthermore, no pertinent exception to finality applies.  There is no indication that the Veteran sought reconsideration of any denied claim, or that he initiated an appeal (to the Court) with respect to any claim within the appeal period. 

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a). 

The Veteran filed his request to reopen his previously denied claims for service connection for bilateral hearing loss, bilateral tinnitus, and peripheral neuropathy of the bilateral upper and lower extremities in August 2010.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers, and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claims is the February 2009 Board decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since the February 2009 Board decision includes VA treatment records, which document bilateral hearing loss, bilateral tinnitus, numbness and tingling in his bilateral legs and arms, as well diagnoses of peripheral neuropathy of the bilateral upper and lower extremities.  The Veteran also submitted statements from Dr. J.N., a neurologist, and Dr. D.M.V., an otologist, who provided positive nexus opinions for  peripheral neuropathy, and for  hearing loss and tinnitus, respectively.  

The Board finds that the above-described evidence provides a basis for reopening the claims for service connection for bilateral hearing loss, bilateral tinnitus, and peripheral neuropathy of the bilateral upper and lower extremities.  The evidence is both "new" because it was not of record at the time of the February 2009 Board decision, and "material" because it relates to an unestablished fact necessary to substantiate the claims-specifically, whether the Veteran has bilateral hearing loss, and whether his disabilities were incurred in or a result of service.  Given the evidence documenting current diagnoses of the claimed disabilities and the positive nexus opinions, when presumed credible, the elements of the claims are now met; hence, the evidence provides a reasonable possibility of substantiating the claims.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). 

Under these circumstances, the Board concludes that the criteria for reopening the claims for service connection for bilateral hearing loss, bilateral tinnitus, and peripheral neuropathy of the bilateral upper and lower extremities are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


II. Service Connection

As noted, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and an organic disease of the nervous system (interpreted to in include tinnitus), becomes manifest to a degree of l0 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Notably, the use of continuity of symptomatology to establish a medical nexus to service, in lieu of a medical opinion, is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) as noted above.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, and affording the Veteran the benefit of the doubt on certain elements of the claim, the Board finds that service connection for tinnitus is warranted.

At the outset, the Board notes that the Veteran served in the United States Army from September 1968 to August 1970.  While STRs do not reflect testing results documenting tinnitus, or other diagnosis or finding indicative of tinnitus, the Board notes that the Veteran was a crane operator and contends that he was exposed to loud acoustic noise during service.  As the Board finds no reason to question the veracity of the Veteran's assertions in this regard, these assertions are deemed credible.  Thus, the Board finds that the evidence of record is sufficient to establish the occurrence of in-service injury. 

As for the matter of a current disability, the Board notes that the Veteran, as a lay person, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring, or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (32nd ed. 2012).

In adopting the current rating criteria for tinnitus under Diagnostic Code 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95 percent of cases) or objective tinnitus.  In subjective or "true" tinnitus, the sound is audible only to the patient.  In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.  67 Fed. Reg. 59033-01 (Sept. 19, 2002).

A January 2006 VA examination report reflects complaints of tinnitus.  Likewise, during his November 2016 Board hearing, the Veteran testified that he experienced ringing in his ears starting in service with continuity of symptomatology thereafter.  

Tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, given the nature of the disability, the Veteran's lay statements are sufficient to establish that he has a current disability of tinnitus.

As such, the remaining inquiry is whether there is competent, credible, and probative evidence establishing a medical nexus between current tinnitus and the Veteran's service, to include likely noise exposure therein.

A November 2016 statement from Dr. D.M.V. reflects that the Veteran was a pile driver during service, which exposed him to significant loud noise without ear protection, which damaged his hearing.  The physician opined that the Veteran had bilateral tinnitus that was a direct result of his noise exposure while in Vietnam.

In sum, there are competent, credible, and probative lay assertions of the Veteran's in-service noise exposure that are consistent with the circumstances of his service, as well as assertions that he began experiencing symptoms of tinnitus after noise exposure in service and that such symptoms have been recurrent to the present.  Collectively, this evidence tends to establish that the elements of in-service injury or disease, current disability, and nexus between the current disability and service required to establish service connection are met.  Accordingly, service connection is warranted.


ORDER

As new and material evidence to reopen the claim for service connection for bilateral hearing loss has been received, to this limited extent, the appeal as to this matter is granted.

As new and material evidence to reopen the claim for service connection for bilateral tinnitus has been received, to this limited extent, the appeal as to this matter is granted.

As new and material evidence to reopen the claim for service connection for peripheral neuropathy of the bilateral upper and lower extremities has been received, to this limited extent, the appeal as to this matter is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action in the claims remaining on appeal is warranted.


The Veteran contends that his bilateral hearing loss is the result of acoustic trauma in service.

The Veteran was afforded a VA audiology examination in January 2006, at which time testing results met the requirements to establish right ear hearing loss disability for VA purpose, but not left ear hearing loss.  See 38 C.F.R. § 3.385 (2016).  Since then, private treatment records in February 2010 reflect an uninterpreted audiogram with an assessment of high frequency hearing loss in the right ear and mixed hearing loss in the left ear.  In addition, a November 2016 statement from Dr. D.M.V. documents an assessment of sustained bilateral hearing loss that was a direct result of noise exposure while in Vietnam, but no testing results.

Given the above-noted deficiencies, the Board finds further examination of the Veteran to obtain a medical etiology opinion based on full consideration of the Veteran's documented history and assertions, and supported by complete, clearly-stated rationale, is needed to resolve the service connection for bilateral hearing loss.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

  As regards the claim involving peripheral neuropathy, the Board notes that only certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 2014); 38 C.F.R. § 3.307(a)(6) (2016).  Early-onset peripheral neuropathy is among the diseases presumed to be associated with herbicide exposure but, in order for the presumption to apply, the neuropathy must have become manifest to a degree of 10 percent or more within one year of the Veteran's last in-service exposure and to have resolved within two years of the date of onset.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) Note 2 (2016).  

The record does not currently reflect the type of neuropathy for which the presumption based on herbicide exposure applies-as such was not shown within one year of exposure and, as the record reflects recent complaints of neuropathy, not peripheral, did not resolve within two years of onset.  Nevertheless, the Veteran may still establish service connection for peripheral neuropathy of the bilateral upper and lower extremities by showing that any such disabilities are, in fact, directly and causally linked to Agent Orange exposure.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

In November 2016, Dr. J.N., a neurologist, stated that the Veteran was under his care for longstanding neuropathy, the onset of which "coincided within one year of his service in Vietnam."  He opined that the neuropathy was as likely as not a condition that was acquired while serving in Vietnam.  He noted that the neuropathy was well-documented clinically and electrodiagnostically, and that the pain was disabling.

However, it does not appear that the private clinician had access to the entirety of the Veteran's claims file.  See Nieves-Rodriguez, 22 Vet. App. at 304 (failure by an examiner to review a claims file will render an examination inadequate if there is information in the claims file that is important and necessary for a doctor to make an informed medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that it is incumbent on the examiner to consider all of the relevant evidence before forming an opinion).  Further, the record, as it currently stands, does not contain supporting evidence that the Veteran had neuropathy within one year of service.  Thus, it is unclear to the Board what evidence was relied upon by the private clinician to support the conclusion that the Veteran's neuropathy had an onset within one year of service.  Without a more detailed rationale of how that conclusion was reached, the Board cannot rely upon that opinion to conclude that the claimed disabilities are due to service.  Stefl, 21 Vet. App. at 124; see Nieves-Rodriguez, 22 Vet. App. at 304 ("most of the probative value of a medical opinion comes from its reasoning").

Thus, the Board finds that the matter must be remanded for the AOJ to obtain an opinion that addresses the nature and etiology of the Veteran's peripheral neuropathy of the bilateral upper and lower extremities.  The AOJ should only arrange for further examination of the Veteran if one is deemed necessary in the judgement of the physician designated to provide the addendum opinion.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon, 20 Vet. App. at 79.  

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the reopened claims.  See 38 C.F.R. § 3.655(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.   

Prior to arranging to obtain the further medical opinion described above, to ensure all due process requirements are met, and record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records.  

As for VA records, the claims file includes VA treatment records from the Bedford VA Medical Center (VAMC) and Boston VAMC, dated from February 2011.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the AOJ should obtain from the Bedford and Boston VAMC all records of pertinent treatment since February 2011, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2016) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Bedford and Boston VAMC (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, particularly records dated from February 2011 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, or a reasonable time period for the Veteran's response has expires, arrange for the Veteran to undergo VA audiology examination by an appropriate physician or audiologist.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

With respect to any demonstrated hearing loss, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service, or is otherwise medically-related to in-service injury or disease-specifically include noise exposure resulting in acoustic trauma experienced therein.

In rendering the requested opinion, the examiner must consider and discuss all pertinent in- and post-service and other objective evidence, as well as all lay assertions-to include as to significant in-service noise exposure (which the Board has accepted as credible and consistent with the circumstances of service in awarding service connection for tinnitus, above), as well as regarding the nature, onset and continuity of symptoms of diminished hearing.

The examiner should note that the absence of evidence of diagnosis of or treatment for bilateral hearing loss in the Veteran's service treatment records should not, alone, serve as the sole basis for a negative opinion.

In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.  (The Board again notes that the occurrence of in-service noise exposure has essentially been conceded).

The examiner must also address and discuss Dr. D.M.V.'s positive opinion that the Veteran's bilateral hearing loss is a direct result of his service in Vietnam, specifically his exposure to significant loud noises while in service.

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  After all records and/or responses from each contacted entity has been associated with the electronic claims file, arrange to obtain a medical opinion from an appropriate physician to address the Veteran's peripheral neuropathy of the bilateral upper and lower extremities.  Only arrange for the Veteran to undergo examination if one is deemed necessary in the judgment of the individual designated to provide the medical opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail. 

With respect to peripheral neuropathy affecting each extremity, s, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability is etiologically related to service, to include presumed exposure to herbicides therein.

In addressing the above, the physician must consider and discuss all relevant medical evidence, as well all lay assertions, to include the Veteran's competent assertions as the nature, onset and continuity of symptoms, as well as Dr. J.N.'s opinion that the Veteran's disability was at least as likely as not acquired while serving in Vietnam.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

6.  If the Veteran fails to report to any scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.   

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).
 
8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal.

If the Veteran fails, without good cause, to report to any scheduled examination(s), in adjudicating the reopened claim(s),apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence (to include all that added to the VBMS and Virtual VA file(s) since the last adjudication) and legal authority. 
 
9.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an appropriate supplemental SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


